DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/20 has been entered.
Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10).
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
To remedy this:
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with 
Please make corrections as suggested above and also resubmit the TD. (No new fee required).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a X-ray light source” (claims 1 and 15) and focusing optics (claims 1 and 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 11, 14, 15, 18 and 21 are objected to because of the following informalities:  
Claims 1 and 15 recite: “a X-ray light source.” Examiner suggests the phrase be re-written as: --an X-light ray source--.
Claim 11 recites the phrase: “configured to providing.” Examiner suggests the phrase be re-written as: --configured to provide--.
Claims 14, 18 and 21 recite the phrase “capable of.” Examiner suggests the phrase be replaced with a positive recitation, such as: --configured to--. 
In Claim 15, lines 8-9: “the vacuum tight low-pressure chamber,” lacks antecedence.
In claim 15, lines 12 and 13 recites the phrase: “vacuum vacuum.” Examiner suggests the phrase be rewritten as –vacuum--.
The claims have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-6 and 8-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, illustrative claims 1 and 15 recite: a modular laser-produced plasma X-ray system comprising “an X-ray light source.” The specification however, does not provide any indication of what this component is /and/or comprises. [Examiner note(s): the specification (see for example, U.S. Patent Application Publication 20180206318 in at least paras. [0022-0023]) provides support for claimed elements: liquid metal flow system (102); circulation pump (106); laser pulse emitter (116) and X-ray window (126)]. Claims 2-6, 7-14 and 16-21 are similarly rejected by virtue of their dependence on claims 1 and 15. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and n X-ray light source.” It is unclear however, what this component is /and/or comprises, rendering the claim indefinite. Claims 2-6, 7-14 and 16-21 are similarly rejected by virtue of their dependence on claims 1 and 15. For purposes of examination, the claims will be treated as best understood.
Claim 1-6 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a) an X-ray source and b) the laser pulse emitter. As written, independent claims 1 and 15 recite a “stand-alone” X-ray light source. It is noted, as claimed, that the laser pulse emitter is configured to transmit a plurality of high power laser pulses into a vacuum tight low-pressure chamber via a laser window, however, the claim fails to disclose any structural cooperative relationship between the X-ray light source and laser pulse emitter. Claims 2-6, 7-14 and 16-21 are similarly rejected by virtue of their dependence on claims 1 and 15. For purposes of examination, the claims will be treated as best understood.
[Examiner note: As noted above, support for the X-ray light source is not provided within the specification, nor is there any disclosure of how/why the X-ray light source and laser pulse emitter are structurally required to function with the system or/cause the system to function in a particular manner].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-6 and 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/855833 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 15/855833 similarly claims a laser-produced plasma X-ray system (see Analysis chart provided below).

Copending Application 15/855833
Illustrative example, claim 1
(Currently amended) A laser-produced plasma X-ray system comprising:
 [[a]] an X-ray source; 
a liquid metal flow system enclosed within a low-pressure chamber that is sealed in a vacuum tight manner by a plurality of metal gaskets, the flow system including a liquid metal, 

wherein in at least one location on the liquid metal forms a metal target beam; 
a circulation pump within the flow system for circulating the liquid metal; 
a laser pulse emitter configured to transmit a plurality of high power laser pulses into the vacuum tight low-pressure chamber via a laser window; 
focusing optics, located between the emitter and the metal target beam, the focusing optics directing the high power laser pulses to strike the metal target beam at a target location to form X- ray pulses; and 
an X-ray window positioned within the vacuum tight low-pressure chamber to allow the X- ray pulses to exit the vacuum tight low-pressure chamber, wherein the high power laser pulses prevent debris from accumulating on the laser window through evaporation.

Instant Application 15/855642
Illustrative example, claim 1
(Currently amended) A modular laser-produced plasma X-ray system comprising: 
a X-ray light source; 
a liquid metal flow system enclosed within a low-pressure chamber that is sealed in a vacuum tight manner by a plurality of metal gaskets, the flow system including a liquid metal having a melting point greater than elemental Mercury, 
wherein in at least one location on the liquid metal forms a metal target directly illuminated by laser pulses; 
a circulation pump within the liquid metal flow system for circulating the liquid metal; 
a laser pulse emitter configured to transmit laser pulses into the vacuum tight low-pressure chamber via a laser window; 
focusing optics, located between the emitter and the metal target, the focusing optics directing the high power laser pulses to strike the metal target at a target location to form X-ray pulses; and 
an X-ray window positioned within the vacuum tight low-pressure chamber to enable the X-ray pulses to exit the vacuum tight low-pressure chamber, wherein: the laser pulses prevent debris from accumulating on the laser window or debris from accumulating on a debris shield inserted between the laser window and the target through evaporation and the high power laser pulses reflect off the target surface onto the X-ray window and prevent debris from accumulating on the X-ray window or the debris shield inserted between the target and the X-ray window.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/855833 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 15/855833 similarly claims a laser-produced plasma X-ray system (see Analysis chart provided below):



Copending Application 15/855833
Illustrative example, claim 1
(Currently amended) A laser-produced plasma X-ray system comprising:
 [[a]] an X-ray source; 
a liquid metal flow system enclosed within a low-pressure chamber that is sealed in a vacuum tight manner by a plurality of metal gaskets, the flow system including a liquid metal,
wherein in at least one location on the liquid metal forms a metal target beam; 
a circulation pump within the flow system for circulating the liquid metal; 
a laser pulse emitter configured to transmit a plurality of high power laser pulses into the vacuum tight low-pressure chamber via a laser window; 
focusing optics, located between the emitter and the metal target beam, the focusing optics directing the high power laser pulses to strike the metal target beam at a target location to form X- ray pulses; and 
an X-ray window positioned within the vacuum tight low-pressure chamber to allow the X- ray pulses to exit the vacuum tight low-pressure chamber, wherein the high power laser pulses prevent debris from accumulating on the laser window through evaporation.


Instant Application 15/855642
Illustrative example, claim 15
(Currently amended) A modular laser-produced plasma X-ray system comprising: 
a X-ray light source; 
a liquid metal flow system enclosed within a vacuum chamber that is sealed in a vacuum tight manner by a plurality of metal gaskets, the flow system including a liquid metal having a melting point greater than elemental Mercury, wherein in at least one location on the liquid metal forms a metal target; 
a circulation pump within the liquid metal flow system for circulating the liquid metal; 4Dkt. No. 406155-502001USAppl. No.: 15/855,642 Amendment 
a laser pulse emitter configured to transmit laser pulses into the vacuum tight low-pressure chamber via a thin laser window; 
focusing optics, located between the emitter and the metal target, the focusing optics directing the high power laser pulses to strike the metal target at a target location to form X-ray pulses; and 
an X-ray window positioned within the vacuum vacuum tight low-pressure chamber to enable the X-ray pulses to exit the vacuum vacuum tight low-pressure chamber, wherein: the laser pulses prevent debris from accumulating on the thin laser window; and the laser pulses reflect off the target surface onto the X-ray window and prevent debris from accumulating on the X-ray window.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884